DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/26/2021, responding to the Office Action mailed on 08/31/2021, has been entered. The present Office Action is made with all the suggested amendment being fully considered. 
Response to Arguments
Applicant’s arguments, see pages 9 and 10 of the Remarks, filed on 11/26/2021, with respect to the rejection(s) of claim(s) 5 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al. US 2019/0179098.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2019/0174032 in view of Yang et al. US 2019/0179098 hereinafter Yang098.
Regarding claims 1 and 11, Yang teaches a lens module (at least in Figs.1 to 11), comprising a lens barrel (Fig. 5: 110) provided with a light-through hole (the top opening of the lens barrel 110) and a receiving cavity (the opening shown in Fig. 5 and Figs. 7A to 7C) in communication with the light-through hole (top opening), 
wherein, the lens barrel (110) comprises an inner wall surface that encloses to form the receiving cavity (the inside surface of the cavity or the opening which received plurality of lens) 
 the outer wall surface comprises two first convex arc surfaces (Fig. 5 and 6: 115) and two first cross-sections (Fig. 5 and 6: 111), and the two first convex arc surfaces (115) and the two first cross-sections (113) are alternately connected around a center line of the light-through hole (see Fig. 5), the inner wall surface comprises two second convex arc surfaces and two second cross-sections, and the two second convex arc surfaces and the two second cross-sections are alternately connected around the center line of the light-through hole (see Fig. 6: wherein the lens barrel 110 is depicted from the outside surface and the inside surface, which both the inner wall surface and the outer wall surface having two convex arc surface 115 and two cross-sections 113), the lens module further comprises a plurality of lenses stacked in the receiving cavity (Fig. 4: L1 to L6) in a direction of the center line of the light-through hole, a lens among the plurality of lenses (L1 to L6) far away from the light-through hole (L6) comprises an object side surface and an image side surface provided opposite to each other (the top surface and the lower surface of L6), and a first connecting surface connecting the object side surface and the image side surface; the first connecting surface comprises two third convex arc surfaces (see annotated figure below) and two third cross-sections (L5-3), wherein, the two third convex arc surfaces and the two third cross-sections are alternately connected around the center line of the light-through hole, the two third convex arc surfaces abut against the two second convex arc surfaces respectively (see Fig. 6). 
[AltContent: textbox (Third convex arc surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First connecting surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    102
    387
    media_image1.png
    Greyscale


Yang fails to teach there are gaps left respectively between the two third cross-sections and the two second cross-sections.
In the same field of endeavor, Yang098 teaches a lens module (Fig. 1), comprising a lens (Fig. 2: lens 100) having two convex arc surfaces (Fig. 2: lens 100 has convex arc surface 150) and two cross-sections (Fig. 2: lens 100 has two cross-sections 140 i.e., 141 and 142), and the lens barrel (Fig. 10: 200) has another two convex arc surfaces (Fig. 5: 220) and another two cross-sections (Fig. 5: 210), and there are gaps left respectively between two cross-sections 140 of the lens and the other two cross-sections 210 of the lens barrel 200 (see para [0122]: “the D-cut portions 140 of the lens 100 and the D-cut portions 210 of the lens barrel 200 may be configured to be spaced apart from each other.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Yang by utilizing the claimed gap between the cross-sections of the lens and the cross-sections of the lens barrel as taught by Yang098 in order avoid deformation of the lens during assembly to the lens module. 
Regarding claims 2 and 12, the combination of Yang and Yang098 teaches the lens module according to claims 1 and 11, and Yang further teaches wherein the two first cross-sections are parallel to each other, and a distance between the two first cross-sections is smaller than a diameter of each of the first convex arc surfaces (as shown in Fig. 6 the diameter between first convex arc surface is larger than the distance between two parallel first cross-sections).
[AltContent: textbox (Two parallel first cross-sections )][AltContent: textbox (First convex arc surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    295
    384
    media_image2.png
    Greyscale

Regarding claims 4 and 14, the combination of Yang and Yang098 teaches the lens module according to claims 1 and 11, and Yang further teaches wherein the two second cross-sections and the two first cross-sections are parallel to each other; and a distance between the two second cross-sections is smaller than a diameter of each of the second convex arc surfaces (as shown in Fig. 6 the diameter between second convex arc surface is larger than the distance between two parallel second cross-sections).
Regarding claims 6 and 16, the combination of Yang and Yang098 teaches the lens module according to claims 1 and 11, and Yang further teaches, wherein the two third cross-sections (L5-3 and/or L6-3) and the two first cross-sections (111) are parallel to each other; and a distance between the two third cross-sections is smaller than a diameter of each of the third convex arc surfaces (see Fig. 6).
Regarding claims 7 and 17, the combination of Yang and Yang098 teaches the lens module according to claims 1 and 11, and Yang further teaches wherein the lens module further comprises a plurality of light shielding sheets (S1 to S5) provided respectively between any two adjacent lenses (as shown in Fig. 4: S1 is between L1 and L2, …. S5 is between L5 and L6), a 
[AltContent: textbox (Fourth cross-sections)][AltContent: textbox (Fourth convex arc surfaces)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second connecting surface)][AltContent: arrow]
    PNG
    media_image3.png
    254
    376
    media_image3.png
    Greyscale


Regarding claims 8 and 18, the combination of Yang and Yang098 teaches the lens module according to claims 7 and 17, and Yang further teaches wherein the two fourth cross-sections and 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Parallel cross-sections)]
    PNG
    media_image4.png
    80
    229
    media_image4.png
    Greyscale

Regarding claim 9 and 19, the combination of Yang and Yang098 teaches the lens module according to claims 1 and 11, and Yang further teaches wherein the lens module further comprises a pressing ring (para [0054]), the pressing ring comprises a third wall surface, a fourth wall surface and a third connecting surface (it is an apparent thing for any pressing ring to have an image side which face he image sensor, and an object side which abuts with the image side of the last lens in the module), the third wall surface abuts against a lens disposed farthest away from the light-through hole (Fig. 4 and para [0054]: against the L6), the fourth wall surface is provided opposite to the third wall surface in the direction of the center line of the light-through hole (although para [0054] does not explicitly mention fourth wall surface provided opposite to third wall surface, however; it is an apparent thing the image side and object side surfaces are opposite to each other), and the third connecting surface connects the third wall surface and the fourth wall surface (similarly the press fitting ring has a portion where one side of the pressing fitting will connect with another side of the press fitting). 
Yang does not specifically mention the third connecting surface comprises two fifth convex arc surfaces and two fifth cross-sections, the two fifth convex arc surfaces and the two fifth cross-sections are alternately connected around the center line of the light-through hole; the two fifth convex arc surfaces abut against the two second convex arc surfaces respectively, and 
With respect to the fifth convex arc shapes and fifth cross-sections shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of press fitting disclosed by Yang as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976). In para [0054], Yang describes that the lens module includes an indentation ring. Regarding the indentation rings, it could have been easily conceived by a person skilled in the art to make the same configuration as that of the lens, spacer, in order to securely hold the lens stacks with the lens barrel.
Regarding claims 10 and 20, the combination of Yang and Yang098 teaches the lens module according to claims 4 and 14, and Yang further teaches wherein the lens module further comprises a plurality of lenses stacked in the receiving cavity (Fig. 4: L1 to L6) in a direction of the center line of the light-through hole, a lens among the plurality of lenses (L1 to L6) far away from the light-through hole (L6) comprises an object side surface and an image side surface provided opposite to each other (the top surface and the lower surface of L6), and a first connecting surface connecting the object side surface and the image side surface; the first connecting surface comprises two third convex arc surfaces (see annotated figure below) and two third cross-sections (L5-3), wherein, the two third convex arc surfaces and the two third cross-sections are alternately connected around the center line of the light-through hole, the two third convex arc surfaces abut against the two second convex arc surfaces respectively (see Fig. 6), 
[AltContent: textbox (Third convex arc surface)][AltContent: textbox (First connecting surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    102
    387
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872